HATCHETT, Circuit Judge, specially
concurring:
I join in affirming the district court and returning this case to that court for factual development because the issue of why the school board fired Stewart precluded summary judgment. Consequently, I would dismiss the appeal. Goddard v. Urrea, 847 F.2d 765 (11th Cir.1988).
Two additional comments are in order: (1) where material factual issues are in dispute, it is risky for the district court to rely on one party’s “version of the facts” to resolve any issue in the case; (2) the practice whereby defendants create material factual issues in the district court, lose on their summary judgment motion based on immunity because of the factual disputes, but then argue on appeal that the district court should be reversed because on the plaintiff’s “version of the facts” no clearly established right has been shown, is unacceptable.